 



EXHIBIT 10.31
AMENDMENT THREE TO THE
GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
     This Amendment to the Genuine Parts Company Supplemental Retirement Plan is
adopted by Genuine Parts Company (the “Company”), effective as of the date set
forth herein.
W I T N E S S E T H:
     WHEREAS, the Company maintains The Genuine Parts Company Supplemental
Retirement Plan (the “Plan”), and such Plan is currently in effect;
     WHEREAS, the Company desires to amend the Plan; and
     WHEREAS, pursuant to Section 6.08 of the Plan, the Company has reserved the
right to amend the Plan through action of the Committee;
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1.
     Effective as of January 1, 2006, subparagraph (a) of Section 3.01
Calculation of Supplement is revised to read as follows:

  “(a)   Each Participant who separates from service with the Employer on or
after his Normal or Delayed Retirement Date by reason of retirement or voluntary
or involuntary termination shall, except as provided in Section 6.05, be
entitled to a monthly supplemental retirement income (“Supplemental Retirement
Income”) equal to (1) minus (2), where

  (1)   equals the monthly Normal or Delayed Retirement Income which Participant
would be entitled to receive under the Pension Plan beginning on the
Participant’s separation from service with the Employer if the benefit
limitations of Code Sections 401(a)(17) and 415 as reflected in the Pension Plan
were not in effect (measured in the form of a single life annuity payable in
monthly installments for the Participant’s life) and if the definition of
Earnings under this Plan were used to compute the Participant’s Normal or
Delayed Retirement Income under the Pension Plan;     (2)   equals the monthly
Normal or Delayed Retirement Income which Participant is actually entitled to
receive under the Pension Plan beginning on the Participant’s separation from
service with the Employer measured in the form of a single life annuity payable
in monthly installments for the Participant’s life.”

 



--------------------------------------------------------------------------------



 



2.
     Effective as of January 1, 2006, subparagraph (b) of Section 3.01
Calculation of Supplement is revised to read as follows:

  “(b)   Each Participant who separates from service with the Employer on or
after his Early Retirement Date by reason of early retirement or voluntary or
involuntary termination shall, except as provided in Section 6.05, be entitled
to a monthly Supplemental Retirement Income equal to (1) minus (2), where

  (1)   equals the monthly Early Retirement Income which Participant would be
entitled to receive under the Pension Plan beginning on the Participant’s
separation from service with the Employer if the benefit limitations of Code
Sections 401(a)(17) and 415 as reflected in the Pension Plan were not in effect
(measured in the form of a single life annuity payable in monthly installments
for the Participant’s life) and if the definition of Earnings under this Plan
were used to compute the Participant’s Early Retirement Income under the Pension
Plan;     (2)   equals the monthly Early Retirement Income which Participant is
actually entitled to receive under the Pension Plan beginning on the
Participant’s separation from service with the Employer measured in the form of
a single life annuity payable in monthly installments for the Participant’s
life.     (3)   The Participant’s benefit in (1) and (2) above shall be reduced
by the early retirement reduction factors set forth in the Pension Plan (e.g.,
see Section 4.02) regardless of whether the Participant is entitled to an
increased benefit under the Pension Plan by reason of terminating employment
pursuant to an early retirement window.”

3.
     Effective as of January 1, 2005, Section 3.02 Benefit Commencement Date;
Manner of Payment is revised to read as follows:
“Section 3.02 Distribution Date; Manner of Payment.

  (a)   For distributions made on or after January 1, 2006, The Employer shall
commence payment of the Supplemental Retirement Income on the first day of the
seventh month following the Participant’s separation from service with the
Employer and such benefit shall continue on a monthly basis for the
Participant’s lifetime and for any period thereafter provided for under the form
of benefit elected by the Participant. The first payment shall equal to seven
months of payments (representing the payment made to the Participant for that
month plus the monthly payments for the six months following the Participant’s
separation from service with the Employer).     (b)   For distributions made
prior to January 1, 2006, the Employer shall commence payment of the
Supplemental Retirement Income as of the Benefit Commencement Date and such
benefit shall continue on a monthly basis for the Participant’s lifetime and for
any period thereafter provided for under the form of benefit elected by the
Participant. The “Benefit Commencement Date” shall

 



--------------------------------------------------------------------------------



 



      mean the later of the day that Retirement Income is deemed to commence
under the Pension Plan with respect to the Participant or the first day of the
seventh month after the Participant’s separation from service with the Employer.
    (c)   If any distributions are made in 2005 to a Participant, who qualifies
as a “specified employee” (as defined under Code Section 409A(a)(2)(B)(i)),
immediately following the Participant’s separation from service with the
Employer without waiting the six-month delay period required by Code
Section 409A, such Participant shall have the right to terminate his or her
participation in the Plan or cancel his or her deferral election with regard to
the amounts deferred after December 31, 2004 without causing the Plan to fail to
conform to the provisions of Code Section 409A; provided, the amounts subject to
the termination or cancellation are includible in the income of the Participant
in the taxable year in which the amounts are “earned and vested” as defined
under Treas. Reg. 1.409A-6(a)(2).     (d)   The Supplemental Retirement Income
shall be paid in the form elected by the Participant in his Joinder Agreement.
In the event that the Participant fails to elect a form of payment, then the
Supplemental Retirement Income shall be paid in the form of a 50% joint and
survivor annuity if the Participant has a Spouse on the separation from service
date and in the form of a Life Annuity if the Participant does not have a Spouse
on the separation from service date. If the Supplemental Retirement Income is
paid in a form other than a Life Annuity, then the amount of such benefit shall
be adjusted so that it is the Actuarial Equivalent of the Life Annuity described
in Section 3.01.”

* * * * * * * * *
     Except as amended herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Pension and Benefits Committee has caused this
Amendment to the Plan to be executed on the date shown below, but effective as
of the date indicated above.

                          PENSION AND BENEFITS COMMITTEE
 
               
 
      By:        
 
         
 
Name    
 
          Title    
 
               
 
      Date:        
 
         
 
   
 
                Attest:            
 
               
By:
               
 
 
 
           
 
               
Date:
               
 
 
 
           

 